Citation Nr: 0414597	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a lung condition, as 
secondary to service-connected pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran served on active duty from December 1949 to March 
1953.  A second period of service, from February 1954 to 
April 1956, was terminated by an undesirable discharge.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is currently service-connected for pulmonary 
asbestosis.

2.  COPD was first identified many years after the veteran's 
release from service.

3.  The veteran's COPD is unrelated to his military service 
or to his service-connected asbestosis.


CONCLUSION OF LAW

COPD is not secondary to service-connected abestosis.  38 
U.S.C.A. §§ 1110, 5102, 5103 and 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in January 2004, the rating decision of April 2003, and 
the statement of the case dated in August 2003.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded several VA medical 
examinations pertinent to his service connection claim, and 
that the available medical evidence is sufficient for an 
adequate determination.  Further, the RO has obtained all 
private and VA medical records identified by the veteran.  
Several VA opinions have been obtained.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA as to the issues addressed in this decision have been 
fulfilled.  

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  The Board notes that the veteran's 
service medical records were apparently destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  Efforts to obtain the veteran's service 
medical records were unsuccessful.  Following service, 
private medical evidence, to include a December 1994 x-ray 
study, indicates that the veteran had active pulmonary 
asbestosis.  An August 1996 VA report reflected a history of 
asbestosis, although an x-ray was reportedly normal.

The veteran was afforded a VA respiratory examination in 
February 2000.  He reported that while in the Army from 1952 
to 1956 he worked in a boiler room, coating the boiler room 
pipes with asbestos.  During the time he was working in this 
room, there was a significant amount of dust in the air.  A 
short time afterwards, he experienced difficulty with his 
breathing and respiratory tract system.  He developed a 
cough, and was told initially that he had bronchitis.  The 
veteran reported that the symptoms had persisted off and on 
since then.  He experienced these symptoms two or three times 
a year, and had acute bouts of bronchitis two or three times 
a year.  In approximately 1960, the veteran developed 
shortness of breath, especially when walking significant 
distances or climbing stairs.  In approximately 1994 or 1995, 
the veteran went to an asbestos clinic, where he was 
diagnosed with asbestosis in accordance with his history.  
The examiner noted that the veteran began smoking when he was 
17 years old, and smoked until 1975, usually less than a pack 
per day.

On physical examination, the veteran was ambulatory.  He had 
mild dyspnea on exercise, which worsened when the veteran 
walked faster.  He got on and off of the examination table 
without major difficulty.  The veteran's lungs exhibited some 
crackling sounds, especially in the bases.  The veteran's 
breathing sounded somewhat depressed.  Clinical impression 
was of COPD.  The examiner offered the following opinion:

The opinion of this examiner after 
evaluating the C file and checking the 
veteran and with the history obtained, 
at this point it is probable that his 
symptoms relate somewhat to asbestos 
effect on his pulmonary system.  

A March 2000 rating decision granted service connection for 
pulmonary asbestosis, and assigned a 10 percent evaluation, 
based largely on the results of the aforementioned VA 
examination. 

In March 2002, a treatment record from J. T. Williams, M.D., 
reflects that the veteran had a right upper lobe solitary 
pulmonary nodule.  Several weeks previously, the veteran had 
developed a cough and fever, with white and yellow sputum 
production.  On examination, crackles were heard in the right 
base of the chest, more loudly than on the left, but present 
bilaterally.  A bilateral wheeze was noted.  Clinical 
impression was of a right upper lobe nodule, and a right 
thoracotomy, with probable right upper lobectomy, was 
recommended.  

Subsequent March 2002 treatment records from Dr. Williams 
reflect the veteran's history of a right upper lobe mass and 
granulomatous inflammation with necrosis.  Physical 
examination revealed chronic shortness of breath.  Clinical 
diagnosis was of necrotic granuloma/fungus infection.  The 
veteran's prognosis was described as "good" following three 
months of treatment with an anti-fungal medication.

A March 2002 treatment record from M. R. Crain, M.D. reflects 
that the veteran presented for follow-up of a recent hospital 
stay for his right upper lobectomy.  Pathology reports 
revealed necrotizing granulomatous inflammation, with 
Aspergillus.  Other medical problems included (1) asbestos 
exposure with mild asbestosis; (2) COPD and asthma; (3) Type 
II diabetes mellitus; (4) hypertension; and (5) ischemic 
heart disease.

A June 2002 treatment record from Dr. Crain reflects that the 
veteran had been recently hospitalized with acute hypoxemia 
and bronchospasm, superimposed on his COPD.  During his 
hospital stay, the veteran had an evaluation for other 
problems as well.  With respect to his COPD, the veteran was 
described as "much improved."  He had no wheeze, no 
significant cough, and no sputum.  He also had no fever.  He 
was hypoxemic at discharge and, thus, was sent home with 
oxygen.  Relevant clinical diagnosis was of acute 
exacerbation of COPD and hypoxemia.  Treatment plan was to 
continue Advair and Combivent.

The veteran was afforded a VA respiratory examination in 
October 2002, when it was noted that the veteran had a 
chronic cough that worsened in the late evening, and was 
productive of white phlegm.  The examiner noted that the 
veteran had smoked tobacco and a pack of cigarettes per day 
for the past twenty years.  The veteran also reported that he 
was exposed to asbestosis while working in Boiler Rooms over 
a three-year period.  

On physical examination, the veteran appeared well-developed, 
well-nourished, and in no apparent distress.  With respect to 
the lungs, the veteran had decreased breath sounds, and 
dullness of the right breast, posteriorly and laterally.  
Relevant clinical impression was of (1) COPD; (2) very 
doubtful asbestosis; and (3) aspergilloma of the right upper 
lobe of the lung, treated surgically.  In the opinion of the 
examiner, "It is very unlikely that [the veteran's] COPD and 
aspergilloma was caused by his exposure to asbestos."  

In March 2003, a VA examiner stated:

The veteran was evaluated . . . on 
October 30, 2002 and I agree 
completely with [the physician's] 
assessment that it is very unlikely 
that his brief asbestos exposure had 
anything to do with his COPD and 
aspergrilloma.  It is much more 
likely due to tobacco and 
aspergrilloma from dust from an old 
building.

An April 2003 letter from a Certified Registered Nurse 
Practitioner working in Dr. Crain's office, S. H. Short, 
CRNP, states the following:

[The veteran] has been followed by Dr. 
Crain for over a year.  He has 
multiple medical problems including: 
asbestosis, chronic obstructive 
pulmonary disease, ischemic heart 
disease, hypertension and diabetes.  
He had a right upper lobectomy in 
February 2002.  Since his initial 
office visit, it was felt that his 
exposure to asbestos during his years 
in the military is likely the cause of 
his chronic obstructive pulmonary 
disease.  He requires daily use of 
bronchodilators and inhaled steroids.  
He has chronic interstitial changes on 
his CT scan, which probably represents 
asbestosis.  His lung disease causes 
him to have dyspnea on exertion and 
limits his ability to work.

(Emphasis added).

Analysis.  The veteran has claimed that his COPD is a result 
of his service-connected asbestosis.  However, the Board 
first notes that service connection is not warranted on a 
direct basis for COPD.  Although the veteran's service 
medical records were destroyed in the 1973 fire at the NPRC, 
and a heightened duty to assist attaches, Cuevas v. Principi, 
3 Vet. App. 542 (1992), the Board notes that the first 
diagnosis of record of COPD was in 2002, more than 40 years 
after service.  The Board finds that the lack of evidence of 
treatment for COPD for this long period following service 
weighs against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

With respect to secondary service connection - the central 
issue in this case - there are several conflicting etiology 
opinions, set forth above.  In evaluating these opinions, the 
Board notes that the one most supportive of the veteran's 
claim was written by a certified registered nurse 
practitioner, which indicated that since the veteran's 
"initial office visit, it was felt that his exposure to 
asbestos during his years in the military is likely the cause 
of his [COPD]."  This opinion, while apparently based on an 
examination of the veteran, does not appear to have been 
based on a review of the claims file.  As such, it appears 
that the nurse's knowledge of the veteran's history of 
exposure to asbestos was obtained from the veteran.  Further, 
the Board must accord this opinion less weight than the two 
opinions provided in October 2002 and March 2003 by VA 
examiners, who are specialists in respiratory medicine.

The February 2000 VA opinion indicates that a review of the 
claims folder and evaluation were accomplished.  The opinion 
states that, " . . . at this point it is probable that [the 
veteran's] symptoms relate somewhat to asbestos effect on his 
pulmonary system."  This opinion is very unclear, and seems 
to indicate that the veteran's symptoms, reported at the time 
to include depressed breathing, were related to asbestos.  
However, the opinion does not specifically attribute the 
veteran's symptoms to COPD, or the veteran's COPD to his 
service-connected asbestosis.

On the other hand, the opinion provided by the October 2002 
VA examiner, was based clearly on both examination of the 
veteran and a thorough review of the claims file.  The 
examiner opined that, "It is very unlikely that [the 
veteran's] COPD and aspergilloma was caused by exposure to 
asbestos."

A subsequent opinion from another VA physician in March 2003 
agrees with the October 2002 VA examiner's finding of no 
causal relationship between asbestos exposure and the 
veteran's currently manifested COPD.  The March 2003 VA 
opinion states that, "I agree completely with [the] 
assessment that it is very unlikely that [the veteran's] 
brief asbestos exposure had anything to do with his COPD and 
aspergrilloma.  It is much more likely due to tobacco and 
aspergrilloma from dust from an old building."  This opinion 
takes into account all relevant factors, such as tobacco use, 
and this makes it a more comprehensive opinion.

In weighing and balancing the various medical opinions in 
light of the entire record, the Board notes that there are 
two opinions-proffered by VA examiners against finding a 
causal relationship between the currently manifested COPD and 
service-connected asbestosis.  There is only one-proffered by 
a nurse practitioner that is clearly in favor of a causal 
relationship.  A third opinion rendered in February 2000 by a 
VA examiner is too unclear to weigh in favor of the veteran's 
claim.

The Board finds that the registered nurse's opinion is 
insufficient to outweigh the medical evidence proffered by a 
physician who is a respiratory specialist.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for service connection for COPD as 
secondary to service-connected asbestosis.

The veteran has presented his own statements concerning the 
cause of his COPD.  However, the evidence of record does not 
show that he is a medical professional, with the training and 
expertise to provide a competent opinion regarding the 
etiology of his COPD, or the relationship, if any, between 
COPD and his service-connected asbestosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested COPD is etiologically 
related to his service-connected asbestosis, his claim for 
service connection for COPD, as secondary to his service-
connected asbestosis, cannot be granted. 38 U.S.C.A. § 1110, 
5102, 5103 and 5103A, 5107; 38 C.F.R. § 3.102, 3.303, 3.310.


ORDER

Service connection for COPD, as secondary to the service-
connected asbestosis, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



